Woods, C. J.,
delivered the opinion of the court.
This action was perhaps brought, and was evidently tried, to test the right of a person to use a ticket which was no longer good in payment of passage by the terms upon its face. That a railroad company may make reasonable rules limiting the use of tickets sold by its agents, is too well and too universally settled in this country to require argument or citation of authority. Indeed, the able counsel for appellee in this court, can be hardly said to attempt to controvert the proposition, and it is unnecessary for us to waste time or words in maintaining that which text books and adjudications uniformly lay down as law. The doctrine will be found everywhere in the books and reports.
*964In this case, the appellee tendered a ticket, which was, beyond all doubt, out of date by three or four days, and this the appellee well knew. The conductor declined to receive it for transporting appellee, and, on refusal of the latter to pay fare, ejected him from the train. There is no hint in’ all the evidence that the conductor knew anything more than that the ap-pellee was insisting on riding upon a ticket whose limit had expired. Nor is there any evidence of violence, insult or oppression on the part of the conductor in ejecting the passenger. On the case thus made, the appellee was not entitled to recover.
In this court the judgment below is sought to be upheld, not because a ticket once paid for is good for passage until used, and after the limitation fixed by its own terms has expired, but because of the fact that the appellee was admitted, on exhibiting the ticket in question to a flagman, to the cars. But there is no evidence that the railroad company had any rule or custom requiring intending passengers to exhibit tickets to a servant of the company, detailed for the purpose of examining and passing upon tickets, in order to admit or reject intending passengers. In addition, it does not appear anywhere in the evidence before us that the conductor was informed by appellee, or that he knew otherwise, that the appellee had been permitted by any flagman, or other authorized agent of the company, to board the train on the ticket whose limit had expired. It is manifest that the appellee was ejected from the train because he insisted upon his supposed right to ride upon a ticket which no longer entitled him to passage, by its own terms, and because he refused to pay fare. He thought- he knew the law on this particular subject, and he was mistaken. We are dealing with the case made by the evidence on the trial below, and are not dealing with the case which, under the pleadings, might have been or might not have been made by evidence showing the custom of the company as to examination of tickets of intending passengers, and the duties of the agent of the company charged with that particular work, and knowledge by the con *965ductor that such examination bad been made in the present case, and that appellee had been admitted to the train by such authorized servant of the company after examination of his ticket. We repeat, on the case made on the trial below, the appellee was not entitled to recover. The judgment will be reversed, and the case remanded, when the appellee will have an opportunity to make out, if he can, the case argued before us, but not made in the court below.

jRsversed and remanded.